                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA
                                CIVIL MINUTES—GENERAL

 Case No.      EDCV 19-2106-SVW (KK)                                    Date: November 8, 2019
 Title: David G. Mountford v. The People



Present: The Honorable KENLY KIYA KATO, UNITED STATES MAGISTRATE JUDGE


               DEB TAYLOR                                                 Not Reported
                Deputy Clerk                                             Court Reporter


     Attorney(s) Present for Petitioner:                      Attorney(s) Present for Respondent:
                None Present                                              None Present

Proceedings:      (In Chambers) Order to Show Cause Why this Action Should Not Be
                  Dismissed as Untimely


                                                 I.
                                           INTRODUCTION

       Petitioner David Mountford (“Petitioner”) has filed a pro se Petition for Writ of Habeas
Corpus (“Petition”) pursuant to 28 U.S.C. § 2254. It appears, however, the Petition is subject to
dismissal as untimely. The Court will provide Petitioner an opportunity to address this issue before
making a final determination regarding whether the Petition should be dismissed.

                                                II.
                                           BACKGROUND

A.      STATE COURT PROCEEDINGS

         On December 4, 2014, Petitioner pleaded nolo contendere to the charge of evading an
officer in violation of section 2800.2(a) of the California Vehicle Code. Dkt. 1, Pet. at 2. The trial
court sentenced Petitioner to five years in prison. Id.




 Page 1 of 6                        CIVIL MINUTES—GENERAL                       Initials of Deputy Clerk __
         On May 24, 2018, Petitioner filed an appeal in the California Court of Appeal. 1 Dkt. 1, Pet.
at 3-4; Cal. Courts, Appellate Courts Case Info., Docket, https://appellatecases.courtinfo.ca.gov/
search/case/dockets.cfm?dist=42&doc_id=2253106&doc_no=E070602&request_token=NiIwLSI
kTkg%2BWzAtSCNdSEtIUDw6UlxbJCJeXzpTUCAgCg%3D%3D (last updated Nov. 8, 2019 at
11:41 AM). On August 28, 2018, the California Court of Appeal dismissed the appeal at Petitioner’s
request. Dkt. 1, Pet. at 3-4 (stating appeal was “abandoned”); Cal. Courts, Appellate Courts Case
Info., Docket, https://appellatecases.courtinfo.ca.gov/search/case/dockets.cfm?dist=42&doc_
id=2253106&doc_no=E070602&request_token=NiIwLSIkTkg%2BWzAtSCNdSEtIUDw6UlxbJCJ
eXzpTUCAgCg%3D%3D (last updated Nov. 8, 2019 at 11:41 AM).

        On November 29, 2018, Petitioner filed a petition for review in the California Supreme
Court appealing “the abandonment of the appeal.” Dkt. 1, Pet. at 3; Cal. Courts, Appellate Courts
Case Info., Docket, https://appellatecases.courtinfo.ca.gov/search/case/dockets.cfm?dist=
0&doc_id=2270676&doc_no=S252590&request_token=NiIwLSIkTkg%2BWzAtSCMtWEpIQEA
0UDxTJiI%2BUzNTMCAgCg%3D%3D (last updated Nov. 8, 2019 at 11:41 AM). On Jan 2, 2019,
the California Supreme Court summarily denied review. Dkt. 1, Pet. at 3; Cal. Courts, Appellate
Courts Case Info., Docket, https://appellatecases.courtinfo.ca.gov/search/case/dockets.cfm?dist=
0&doc_id=2270676&doc_no=S252590&request_token=NiIwLSIkTkg%2BWzAtSCMtWEpIQEA
0UDxTJiI%2BUzNTMCAgCg%3D%3D (last updated Nov. 8, 2019 at 11:41 AM).

         On October 10, 2018, Petitioner filed a habeas petition in the superior court, raising the
following claims: (1) “not advised of adverse legal consequences of plea”; (2) “requesting a
certificate of probable cause.” Dkt. 1, Pet. at 3-4. On October 10, 2018, the superior court denied
the petition. Id.

         On November 10, 2018, Petitioner filed a habeas petition in the California Court of Appeal
raising the same two claims. Dkt. 1, Pet. at 4. On February 6, 2019, the California Court of Appeal
denied the petition. Id.

         On March 15, 2019, Petitioner filed a habeas petition in the California Supreme Court
raising the same two claims. Dkt. 1, Pet. at 4. 2 On July 10, 2019, the California Supreme Court
denied the petition with the following citations: “See In re Robbins (1998) 18 Cal. 4th 770, 780
[courts will not entertain habeas corpus claims that are untimely]; People v. Villa (2009) 45 Cal. 4th
1063, 1066 [habeas corpus relief is unavailable where the petitioner is not in the custody of


        1
         Petitioner states the ground raised in his May 24, 2018 appeal was “Prop 47.” Dkt. 1 at 3-
4. The Court assumes this is a reference to Proposition 47, section 1170.18 of the California Penal
Code (“Proposition 47”); however, it is not clear when or whether Petitioner filed a petition for
resentencing in the trial court.
        2
         The case information on the California Appellate Court’s website states Petitioner filed the
habeas petition in the California Supreme Court on April 29, 2019. Cal. Courts, Appellate Courts
Case Info., Docket, https://appellatecases.courtinfo.ca.gov/search/case/dockets.cfm?dist=
0&doc_id=2270676&doc_no=S252590&request_token=NiIwLSIkTkg%2BWzAtSCMtWEpIQEA
0UDxTJiI%2BUzNTMCAgCg%3D%3D (last updated Nov. 8, 2019 at 11:41 AM). Nevertheless,
for purposes of this Order, the Court will use the filing date set forth in the Petition.
(continued . . . )
 Page 2 of 6                        CIVIL MINUTES—GENERAL                      Initials of Deputy Clerk __
California authorities as a result of the challenged conviction].” Dkt. 1, Pet. at 4-5; Cal. Courts,
Appellate Courts Case Info., Docket, https://appellatecases.courtinfo.ca.gov/search/case
/dockets.cfm?dist=0&doc_id=2284954&doc_no=S255489&request_token=NiIwLSIkTkg%2BWz
AtSCMtVElJQEA0UDxTJiNOVzJRICAgCg%3D%3D (last updated Nov. 8, 2019 at 11:41 AM).

     Petitioner states he has been “released” from the custodial sentence imposed for the
December 2014 conviction. Dkt. 1, Pet. at 2.

B.      FEDERAL HABEAS PROCEEDINGS

        On October 12, 2019, Petitioner constructively filed 3 the instant Petition. Dkt. 1, Pet. at 8.
While not entirely clear, it appears Petitioner is challenging his December 2014 conviction and
sentence on the following grounds: (1) ineffective assistance of counsel; and (2) Petitioner “did not
receive a fundamentally fair hearing.” Id. at 5-7.

                                       III.
               THE PETITION IS UNTIMELY AND IS SUBJECT TO DISMISSAL

A.      THE PETITION WAS FILED AFTER AEDPA’S ONE-YEAR LIMIATIONS
        PERIOD

        Petitioner filed the Petition after April 24, 1996, the effective date of AEDPA. Dkt. 1.
Therefore, the requirements for habeas relief set forth in AEDPA apply. Soto v. Ryan, 760 F.3d
947, 956-57 (9th Cir. 2014). AEDPA “sets a one-year limitations period in which a state prisoner
must file a federal habeas corpus petition.” Thompson v. Lea, 681 F.3d 1093, 1093 (9th Cir. 2012).
Ordinarily, the limitations period runs from the date on which the prisoner’s judgment of conviction
“became final by the conclusion of direct review or the expiration of the time for seeking such
review.” 28 U.S.C. § 2244(d)(1) (“Section 2244(d)(1)”).

        Here, Petitioner’s conviction became final on February 2, 2015, i.e., 60 days after the entry of
judgment, which was the “expiration of the time for seeking” an appeal to the California Courts of
Appeal. 28 U.S.C. § 2244(d)(1) (“Section 2244(d)(1)”); Cal. R. Ct. 8.308 (“[A] notice of appeal…
must be filed within 60 days after the rendition of the judgment or the making of the order being
appealed.”). AEDPA’s one-year limitations period commenced the next day, February 3, 2015 and
expired on February 3, 2016. 28 U.S.C. § 2244(d)(1). However, Petitioner constructively filed the
Petition on October 12, 2019. Therefore, in the absence of any applicable tolling, the Court finds
the Petition untimely by over four and a half years under Section 2244(d)(1). Thompson, 681 F.3d
at 1093.

///
///

        3
          Under the “mailbox rule,” when a pro se prisoner gives prison authorities a pleading to
mail to court, the Court deems the pleading constructively filed on the date it is signed. Roberts v.
Marshall, 627 F.3d 768, 770 n.1 (9th Cir. 2010) (citation omitted). Here, Petitioner signed the
Petition on April 17, 2016. Dkt. 1, Pet. at 8. Thus, the Court deems April 1, 2016 the Petition’s
filing date.

 Page 3 of 6                        CIVIL MINUTES—GENERAL                       Initials of Deputy Clerk __
B.      STATUTORY TOLLING DOES NOT RENDER THE PETITION TIMELY

         “A habeas petitioner is entitled to statutory tolling of AEDPA’s one-year statute of
limitations while a ‘properly filed application for State post-conviction or other collateral review with
respect to the pertinent judgment or claim is pending.’” Nedds v. Calderon, 678 F.3d 777, 780 (9th
Cir. 2012) (quoting 28 U.S.C. § 2244(d)(2) (“Section 2244(d)(2)”)). Statutory tolling does not extend
to the time between the date on which a judgment becomes final and the date on which the
petitioner files his first state collateral challenge because, during that time, there is no case
“pending.” Nino v. Galaza, 183 F.3d 1003, 1006 (9th Cir. 1999). Moreover, “[S]ection 2244(d) does
not permit the reinitiation of the limitations period that has ended before the state petition was
filed.” Ferguson v. Palmateer, 321 F.3d 820, 823 (9th Cir. 2003) (citation omitted).

       Here, Petitioner did not appeal his conviction or file any state habeas petitions until at least
May 2018. See dkt. 1, Pet. at 3-4. The limitations period, however, ended on February 3, 2016.
Therefore, statutory tolling does not render the Petition timely. See Ferguson, 321 F.3d at 823.

C.      EQUITABLE TOLLING DOES NOT RENDER THE PETITION TIMELY

         In addition to the statutory tolling provided for by Section 2244(d)(2), the “AEDPA
limitations period may be tolled” when it is “equitably required.” Doe v. Busby, 661 F.3d 1001,
1011 (9th Cir. 2011). The “threshold necessary to trigger equitable tolling [under AEDPA] is very
high.” Bills v. Clark, 628 F.3d 1092, 1097 (9th Cir. 2010) (alteration in original). A court may grant
equitable tolling only where “‘extraordinary circumstances’ prevented an otherwise diligent
petitioner from filing on time.” Forbess v. Franke, 749 F.3d 837, 839 (9th Cir. 2014). The
petitioner “bears a heavy burden to show that [he] is entitled to equitable tolling, ‘lest the exceptions
swallow the rule.’” Rudin v. Myles, 781 F.3d 1043, 1055 (9th Cir. 2015).

         “Where an attorney’s misconduct is sufficiently egregious, it may constitute an ‘extraordinary
circumstance’ warranting equitable tolling of AEDPA’s statute of limitations.” Spitsyn v. Moore,
345 F.3d 796, 800 (9th Cir. 2003), as amended (Nov. 3, 2003); see also Ford v. Hubbard, 330 F.3d
1086, 1106 (9th Cir. 2003) (“[T]here are instances in which an attorney’s failure to take necessary
steps to protect his client’s interests is so egregious and atypical that the court may deem equitable
tolling appropriate.”). However, equitable tolling cannot be granted based on a conclusory
statement without facts or evidence to support it. Cabrera v. Pennywell, No. CV 13-4702-GAF
JEM, 2014 WL 1271208, at *4 (C.D. Cal. Mar. 24, 2014); see also Williams v. Dexter, 649 F. Supp.
2d 1055, 1061-62 (C.D. Cal. 2009) (inmate not entitled to equitable tolling when such “claim is . . .
unsupported by competent evidence and is grossly conclusory”).

        Here, Petitioner appears to allege the delay in seeking review of his conviction was “caused
by not being advised of the adverse consequence that accepting the plea would expose [him] to
future sentencing enhancements, both in California and under the laws of other states.” Dkt. 1, Pet.
at 5-6. However, Petitioner has not set forth any facts or evidence as to why his attorney’s conduct
was egregious and constituted an “extraordinary circumstance.” Therefore, in the absence of facts
to support his assertion, Petitioner’s conclusory claim of ineffective assistance does not warrant
equitable tolling. Thus, equitable tolling does not render the Petition timely.

///
///
 Page 4 of 6                         CIVIL MINUTES—GENERAL                      Initials of Deputy Clerk __
                                                IV.
                                              ORDER

        For the foregoing reasons, the Petition appears subject to dismissal. Petitioner is therefore
ORDERED TO SHOW CAUSE why the Petition should not be dismissed as untimely by filing a
written response no later than November 29, 2019. 4 If Petitioner is seeking to challenge his
sentence in the District of Nevada, where he is also presently confined, and would like the
opportunity to argue before that court that his Petition falls into an exception to Lackawana, 5 he
may request in his response to this Court that the action be transferred to the United States District
Court for the District of Nevada.

        ALTERNATIVELY, Petitioner May Voluntarily Dismiss the Action Without
Prejudice: Instead of filing a response to the instant Order, Petitioner may request a voluntary
dismissal of this action pursuant to Federal Rule of Civil Procedure 41(a). The Clerk of the Court
has attached a Notice of Dismissal form for Petitioner’s convenience. However, the Court
warns Petitioner that if Petitioner should later attempt to again raise any dismissed claims in a
subsequent habeas petition, those claims may be time-barred under the statute of limitations in
Section 2244(d)(1). 28 U.S.C. § 2244(d)(1) (“A 1-year period of limitation shall apply to an
application for a writ of habeas corpus by a person in custody pursuant to the judgment of a State
court.”).



        4
          To the extent Petitioner is seeking to challenge the denial of his petition for resentencing
pursuant to Proposition 47, such a claim is not cognizable on federal habeas review. See Lewis v.
Jeffers, 497 U.S. 764, 780, 110 S. Ct. 3092, 111 L. Ed. 2d 606 (1990) (holding state sentencing issues
are generally not cognizable on federal habeas review); Miller v. Vasquez, 868 F.2d 1116, 1118-19
(9th Cir. 1989) (holding whether assault with a deadly weapon was a serious felony under state
enhancement statute is a state law question not cognizable on federal habeas review); Watts v.
Montgomery, CV 15-7294 MWF (SS), 2018 WL 2175974, at *3 (C.D. Cal. Mar. 19, 2018) (holding a
petitioner’s federal habeas petition challenging the state court’s denial of his application for
resentencing was not cognizable).
        5
          In another habeas petition pending before this Court, Petitioner states, “As a direct
consequence of this plea, I was exposed to a life sentence in the state of Nevada.” Mountford v.
The People of California, 2:19-cv-8723-SVW (KK), Dkt. 1 at 5. To the extent Petitioner is seeking
to challenge the enhancement of his sentence in the United States District Court for the District of
Nevada, such challenge appears barred by Lackawanna Cty. Dist. Attorney v. Coss, 532 U.S. 394,
403-04, 121 S. Ct. 1567, 149 L. Ed. 2d 608 (2001) (“Once a state conviction is no longer open to
direct or collateral attack in its own right because the defendant failed to pursue those remedies
while they were available (or because the defendant did so unsuccessfully), the conviction may be
regarded as conclusively valid. If that conviction is later used to enhance a criminal sentence, the
defendant generally may not challenge the enhanced sentence through a petition under § 2254 on
the ground that the prior conviction was unconstitutionally obtained.”). Nevertheless, this Court
lacks jurisdiction to consider such a claim. See 28 U.S.C. § 2241(d) (a petition for writ of habeas
corpus may be filed in the United States District Court of either the judicial district in which the
petitioner is presently confined or the judicial district in which the petitioner was convicted and
sentenced).

 Page 5 of 6                        CIVIL MINUTES—GENERAL                     Initials of Deputy Clerk __
      The Court warns Petitioner failure to timely file a response to this Order will result in
the Court dismissing this action with prejudice as untimely, and for failure to prosecute and
comply with court orders. See Fed. R. Civ. P. 41(b).

       The Clerk of Court is directed to serve a copy of this Order on Petitioner at his
current address of record.

        IT IS SO ORDERED.




 Page 6 of 6                     CIVIL MINUTES—GENERAL                   Initials of Deputy Clerk __
